EXHIBIT 10.16

TO FORM 10-K

OF

WELLS REAL ESTATE FUND XIII, L.P.

 

JOINT VENTURE PARTNERSHIP AGREEMENT

OF

FUND XIII AND FUND XIV ASSOCIATES

 

THIS JOINT VENTURE PARTNERSHIP AGREEMENT (the “Agreement”) is made and entered
into as of the              day of August, 2003, by and between WELLS REAL
ESTATE FUND XIII, L.P., a Georgia limited partnership having Leo F. Wells, III
and Wells Capital, Inc., a Georgia corporation, as general partners (“Fund
XIII”), and WELLS REAL ESTATE FUND XIV, L.P., a Georgia limited partnership
having Leo F. Wells, III and Wells Capital, Inc., a Georgia corporation, as
general partners (“Fund XIV”). Each of the parties may also be referred to
herein as a “Venturer” and together as the “Venturers.”

 

WITNESSETH :

 

WHEREAS, the Venturers desire to form a partnership under the Georgia Uniform
Partnership Act for the acquisition, development, operation and sale of real
properties according to the terms and conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, the parties hereto covenant and agree as follows:

 

1. DEFINITIONS.

 

For the purposes of this Agreement, the following defined terms shall have the
meanings ascribed thereto.

 

1.1 “Administrative Venturer” means the Entity responsible for the conduct of
the ordinary and usual business of the Venture and the implementation of the
decisions of the Venturers, all as is more fully set forth in Subsection 4.2
hereof. The initial Administrative Venturer shall be Fund XIII.

 

1.2 “Agreed Value” means with respect to Contributed Property the fair market
value of such property as of the date of contribution to the Venture as
determined by the general partners of the Venturers.

 

1.3 “Approve,” “Approved” or “Approval” means, as to the subject matter thereof
and as the context may require, an express consent evidenced by and contained in
a written statement signed by the approving Entity. A copy of each such written
statement shall be kept at the office of the respective Venturer and shall be
available for inspection by the other Venturer upon request.

 

1.4 “Bankrupt” or “Bankruptcy” means the occurrence of one or more of the
following

events:



--------------------------------------------------------------------------------

(i) The appointment of a permanent or temporary receiver of the assets and
properties of the Venture or a Venturer, and the failure to secure the removal
thereof within 60 days after such appointment;

 

(ii) The adjudication of the Venture or a Venturer as bankrupt or the commission
by the Venture or a Venturer of an act of bankruptcy;

 

(iii) The making by the Venture or a Venturer of an assignment for the benefit
of creditors;

 

(iv) The levying upon or attachment by process of the assets and properties of
the Venture or a Venturer; or

 

(v) The use by the Venture or a Venturer, whether voluntary or involuntary, of
any debt or relief proceedings under the present or future law of any state or
of the United States.

 

1.5 “Capital Account” means a separate account maintained for each Venturer in a
manner which complies with Treasury Regulation Section 1.704-1(b), as may be
amended or revised from time to time.

 

1.6 “Capital Contributions” means the aggregate contributions to the capital of
the Venture made by the Venturers as Capital Contributions pursuant to
Subsection 3.1 hereof.

 

1.7 “Contributed Property” means any property contributed to the Venture as a
Capital Contribution and/or the interest of each Venturer contributing property
(excluding cash or cash equivalents) to the Venture in such property.

 

1.8 “Defaulting Venturer” means any Venturer failing to perform any of the
obligations of such Venturer under this Agreement or violating the provisions of
this Agreement.

 

1.9 “Distribution Percentage Interests” means collectively the interests in the
income, gains, losses, deductions, credits, Net Cash Flow, Extraordinary
Receipts, as determined by Subsection 3.2 hereof, as such may be adjusted from
time to time as provided in this Agreement.

 

1.10 “Entity” means any person, corporation, partnership (general or limited),
joint venture, association, joint stock company, trust or other business entity
or organization.

 

1.11 “Extraordinary Receipts” means those funds of the Venture which are derived
from (i) the net proceeds of any casualty insurance insuring any of the
Properties or any portion thereof, to the extent not applied to the repair,
restoration or replacement of the Properties or any portion thereof as may be
Approved by the Venturers; (ii) the net proceeds of any condemnation, or any
taking by eminent domain, or any transfer in lieu thereof, of any of the
Properties, or any portion thereof, to the extent not applied to the repair,
restoration or reconstruction of any remaining portion of the Properties as may
be Approved by the Venturers; (iii) the net proceeds of any sale of any of the
Properties, or any portion thereof; and (iv) the net proceeds of any
indebtedness (or any refinancing of such indebtedness) secured in whole or in
part by any of the Properties or any portion thereof.

 

1.12 “Fiscal Year” means the fiscal year of the Venture established under
Subsection 3.4(c) hereof.

 

1.13 “I.R.C.” means the Internal Revenue Code of 1986, as amended.

 

1.14 “Lease” means a lease or rental agreement now or hereafter existing between
the Venture, as lessor or landlord (whether initially or by assignment) and an
Entity.



--------------------------------------------------------------------------------

1.15 “Major Decisions” means any decision or action to (i) convey by the Venture
substantially all the assets of the Venture; (ii) acquire any Property; (iii)
finance or borrow or execute any promissory note or other obligation (other than
a Lease) or mortgage or other encumbrance in the name of or on behalf of the
Venture; (iv) retain the services of a manager other than Wells Management; (v)
approve each construction and architectural contract and all architectural
plans, specifications and drawings and all revisions or changes thereof in
connection with the development and construction of any improvements for any
Property; (vi) reduce any portion of the insurance program for the Properties or
the Venture; (vii) determine any fee or other amount to be paid to either
Venturer or any affiliate of a Venturer; (viii) make any expenditure or incur
any obligation by or on behalf of the Venture involving a sum in excess of
$15,000 for any transaction or group of similar transactions except for
expenditures made and obligations incurred pursuant to and specifically set
forth in a budget Approved by the Venturers; (ix) adjust, settle or compromise
any claim, obligation, debt, demand, suit or judgment against the Venture or any
Venturer in its capacity as a Venturer, or waive any breach of or default in any
monetary or non-monetary obligation owed to the Venture, involving singly or in
the aggregate an amount in excess of $15,000, or in the initiation of any such
claim or suit for the benefit of the Venture; (x) convey or sell any Property or
authorize the conveyance or sale of all Properties; (xi) admit any new Venturer
to the Venture; (xii) cause the Venture to be admitted as a joint venturer to
any other joint venture; and (xiii) make any other decision or action which by
the provisions of this Agreement is required to be Approved by the Venturers or
which in a material respect affects the Venture or any of the assets or
operations thereof. All Major Decisions shall be made by the Venturers in a
timely manner with due regard for the necessity of obtaining and evaluating the
information necessary for making such Major Decisions.

 

1.16 “Management Agreements” means, collectively, those certain Property
Management and Leasing Agreements between the Venturers as “Owner” and Wells
Management Company, Inc. as “Manager” therein, concerning the management of the
Properties.

 

1.17 “Manager” means Wells Management Company, Inc.

 

1.18 “Net Cash Flow” means for a given fiscal period, those funds of the Venture
constituting the gross cash receipts of the Venture from the operation of the
Properties (including interest and proceeds from business interruption or rent
insurance) for such period exclusive of Capital Contributions by the Venturers
and Extraordinary Receipts, which are available for distribution to the
Venturers following (i) the payment of all operating, fixed cost and capital
expenditures of the Venture, for which no reserves have been established,
applicable to such period; (ii) the payment of all principal and interest with
respect to any debt secured by any mortgage permitted by this Agreement; and
(iii) the establishment by the Venturers of appropriate reserves for taxes, debt
service, maintenance, repairs and other expenses and working capital
requirements of the Venture including, without limitation, accruals for real
estate taxes, insurance and other annual expense items (unless and to the extent
the same are escrowed with a mortgagee).

 

1.19 “Nondefaulting Venturer” in the context wherein one or more Venturers
become a Defaulting Venturer, means the remaining Venturers (provided the
remaining Venturers are not also Defaulting Venturers).

 

1.20 “Notice” means a written advice or notification required or permitted by
this Agreement,

 

as more particularly provided in Subsection 8.1 hereof.

 

1.21 “Prime Rate” means the rate of interest announced from time to time by Bank
of America, N.A. as its prime rate. In the event the prime rate of Bank of
America, N.A. is hereafter discontinued or becomes unascertainable, the
Administrative Venturer shall designate a comparable reference rate to be the
Prime Rate.

 

1.22 “Property” means any particular tract of land (and all rights and
appurtenances incident thereto) owned or to be owned by the Venture or owned or
to be owned by any joint venture, partnership, limited liability company or
other entity in which the Venture owns an economic or beneficial interest and
all improvements located, constructed or developed thereon or to be constructed
or developed thereon.



--------------------------------------------------------------------------------

1.23 “Properties” means, collectively, all Property of the Venture at any given
time.

 

1.24 “Purchasing Party” means the Venturer other than the Selling Party in the
event of a proposed transfer described in Subsection 6.4 hereof.

 

1.25 “Selling Party” means the Venturer desiring to transfer its interest in a
transaction described in Subsection 6.4 hereof.

 

1.26 “Venture” means the joint venture formed pursuant to the laws of the State
of Georgia by this Agreement.

 

1.27 “Venturer” or “Venturers” means the party or parties to this Agreement and
all permitted successors and assigns thereof.

 

1.28 Other terms defined in this Agreement:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

 

“Assignment”

   6.1  

“Right of First Refusal”

   6.2  

“Certification”

   6.4 (a)

“Accepting Venturer”

   6.5 (a)

“Dissenting Venturer”

   6.5 (a)

 

2. THE VENTURE.

 

2.1 Formation. The Venturers hereby enter into and form the Venture as a Georgia
general partnership under the Georgia Uniform Partnership Act for the limited
purposes and scope set forth herein. The rights and obligations of the Venturers
and the status, administration and termination of the Venture shall be governed
by the Georgia Uniform Partnership Act and other applicable laws of the State of
Georgia. The Venture is being formed for the sole purpose of acquiring, owning,
developing, operating and eventually selling Properties.

 

2.2 Purposes and Scope of Venture. Subject to the provisions of this Agreement,
the activities of the Venture shall be limited strictly to the acquisition,
ownership, financing, development, leasing, operation, sale and management of
the Properties for the production of income and profit, either directly or
through the ownership of joint ventures, partnerships, limited liability
companies or other entities, including all activities reasonably necessary or
desirable to accomplish such purposes, and shall not be extended by implication
or otherwise unless Approved by all venturers. Nothing in this Agreement shall
be deemed to restrict in any way the freedom of any Venturer to conduct any
other business or activity whatsoever (including, without limitation,

 

the acquisition, development, leasing, sale, operation and management of other
real property) without any accountability to the Venture or any other Venturer,
even if such business or activity competes with the business of the Venture, it
being understood by each Venturer that the other Venturer may be interested
directly or indirectly in various other businesses and undertakings not included
in the Venture.

 

2.3 Name of Venture. The business and affairs of the Venture shall be conducted
under the name the “Fund XIII and Fund XIV Associates” (or such other names as
shall be approved by both Venturers), and such name shall be used at all times
in connection with the business and affairs of the Venture. The Venturers shall
execute any assumed or fictitious name certificate or certificates required by
law to be filed in connection with the formation of the Venture and shall cause
such certificate or certificates to be filed in the appropriate records.



--------------------------------------------------------------------------------

2.4 Scope of Authority. Except as otherwise expressly and specifically provided
in this Agreement, no Venturer shall have any authority to act for, or assume
any obligations or responsibility on behalf of, any other Venturer or the
Venture.

 

2.5 Principal Place of Business. The principal place of business and initial
office of the Venture shall be located at 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092, and may be relocated as may be from time to time
Approved by the Venturers.

 

2.6 Representations, Warranties and Indemnity. In order to induce the other
Venturer to enter into this Agreement, each Venturer does hereby make to each
other Venturer the representations and warranties hereinafter set forth, and
does hereby agree to indemnify and hold each other Venturer harmless from any
and all loss, expense or liability any other Venturer may suffer as a result of
any inaccuracy as of the date hereof in any representation and warranty set
forth below:

 

(a) Authorization. The execution and delivery of this Agreement has been duly
authorized by the agreements by which each Venturer was either created or
currently governed.

 

(b) Claims. There is no claim, litigation, proceeding or governmental
investigation pending, or, so far as is known to each Venturer, threatened,
against or relating to each Venturer, or the transactions contemplated by this
Agreement which does or would reasonably be expected materially and adversely to
affect the ability of each Venturer to enter into this Agreement or to carry out
its obligations hereunder, and there is not any basis for any such claim,
litigation, proceeding or governmental investigation.

 

(c) Conflicts. Neither the consummation of the transactions contemplated by this
Agreement to be performed, nor the fulfillment of the terms, conditions and
provisions of this Agreement, conflict with or will result in the breach of any
of the terms, conditions or provisions of, or constitute a default under, the
agreements by which each Venturer was created or is currently governed or any
material agreement, indenture, instrument or undertaking to which each Venturer
is a party.

 

(d) Investment Objectives. The investment objectives of each Venturer with
respect to the Properties and the objectives of the Venture are: (i) to maximize
Net Cash Flow; (ii) to preserve, protect and return the Venturers’ investment in
the Venture; and (iii) to realize appreciation upon the sale of the Properties.

 

(e) Charges to the Venturer. Neither Venturer will be charged, directly or
indirectly, more than once for the same services.

 

2.7 Term of Venture.

 

(a) Commencement. The Venture term shall begin on the date of this Agreement as
set forth above and end upon dissolution of the Venture.

 

(b) Dissolution and Termination. Dissolution shall occur upon the occurrence of
any of the events described in Section 7 of this Agreement. Upon dissolution,
the assets shall be liquidated in due course and distributed as provided in
Subsection 3.3(c)(i) hereof. The Venture shall continue until termination in
accordance with the relevant dissolution and termination provisions of the
Georgia Uniform Partnership Act.

 

3. FINANCIAL STRUCTURE.

 

3.1 Capital Contributions. The Venturers shall from time to time make Capital
Contributions to the Venture in such amounts as are agreed to by the Venturers.

 

3.2 Distribution Percentage Interest. The Distribution Percentage Interest of
each of the



--------------------------------------------------------------------------------

Venturers shall be equal to the percentage equivalent (rounded to the nearest
one-hundredth of a percent) of a fraction, the numerator of which is the
aggregate of all Capital Contributions (or the Agreed Value thereof) made by
each Venturer pursuant to Subsection 3.1 hereof, and the denominator of which is
the aggregate amount of all Capital Contributions (or the Agreed Value thereof)
made by all of the Venturers pursuant to Subsection 3.1 hereof. Each Venturer’s
interest in the Venture shall always be proportional to its Capital
Contributions.

 

Each Venturer (the “First Venturer”) does hereby agree to indemnify and hold the
other Venturer (the “Second Venturer”) harmless from and against any claim,
action, liability, loss, damage, cost or expense, including, without limitation,
attorney’s fees and expenses incurred by the Second Venturer by reason of (i)
any act or omission of the First Venturer in connection with the operation of
the Venture and the Properties, or (ii) the claims made by third parties to the
extent that the Second Venturer’s percentage share of the total liability, loss,
damage, cost or expense incurred by the Venture and the Venturers in connection
with such claims exceeds its Distribution Percentage Interest at the time such
liability, loss, damage, cost or expense is suffered or incurred. Upon
dissolution, each Venturer shall look solely to the assets of the Venture for
the return of its investment, and if the Venture Property remaining after
payment or discharge of the debts and liabilities of the Venture, including
debts and liabilities owed to one or more of the Venturers, is insufficient to
return the aggregate Capital Contributions of each Venturer, such Venturers
shall have no recourse against the Venture or any other Venturer.

 

3.3 Allocations and Distributions. Allocations for accounting purposes and for
federal, state and local income tax purposes of each item of income, loss,
deduction and gain, and distributions of Net Cash Flow and Extraordinary
Receipts shall be allocated among the Venturers as follows:

 

(a) Allocation of Tax Items. For federal, state and local income tax purposes
and for purposes of maintaining the Venturers’ Capital Accounts, except as
otherwise provided herein, each item of income, gain, loss and deduction of the
Venture for each tax year shall be allocated to the Venturers in accordance with
their Distribution Percentage Interests.

 

(b) Net Cash Flow. All distributions of Net Cash Flow shall be made to the
Venturers in accordance with each such Venturer’s Distribution Percentage
Interest and shall be made at such intervals as may be approved by the
Venturers, but in no event less frequently than quarterly.

 

(c) Extraordinary Receipts. Distributions of Extraordinary Receipts shall be
made as follows:

 

(i) Distributions Not in Connection With Dissolution. Distribution of
Extraordinary Receipts not generated in connection with an event of dissolution
shall be made as follows: first, to the establishment of any reserve approved by
the Venturers; and second, to the Venturers based on their respective
Distribution Percentage Interests.

 

(ii) Distributions in Connection With Dissolution. Distribution of Extraordinary
Receipts generated in connection with an event of dissolution (as well as the
other assets of the Venture) shall be made as follows: first, to the payment of
debts and liabilities of the Venture to creditors (including all mortgages, but
excluding any other debts or liabilities to Venturers or affiliates of
Venturers), and to the expenses of liquidation; second, to the establishment of
such reserves as the Venturers may deem reasonably necessary for contingent or
unforeseen liabilities or obligations of the Venture, which may be held in
escrow for a reasonable period of time and then distributed pursuant to the
remainder of this Subsection; third, to the repayment of any remaining debts and
obligations of the Venture to the Venturers or affiliates of the Venturers; and
fourth, to the Venturers in accordance with the positive balances in their
respective Capital Accounts.

 

(d) Compliance with Section 704(c). To comply with Section 704(c) of the I.R.C.,
items of income, gain, loss, depreciation and cost recovery deductions
attributable to Contributed Property shall be allocated for federal income tax
purposes among the Venturers in the manner provided under Section 704(c) of the



--------------------------------------------------------------------------------

I.R.C. taking into account the variation, if any, between the Agreed Value of
such Property and its adjusted tax basis at the time of contribution.

 

(e) Qualified Income Offset. Notwithstanding any provision to the contrary
contained herein, in the event that any Venturer receives an adjustment,
allocation or distribution described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which causes a deficit balance in such
Venturer’s Capital Account, such Venturer will be allocated items of income or
gain (consisting of a pro rata portion of each item of partnership income,
including gross income, and gain for such year) in an amount and manner
sufficient to eliminate such deficit balance as quickly as possible, all in
accordance with Treasury Regulations Section 1.704-1(b)(2)(ii)(d). (It is the
intent of the Venturers that the foregoing provision constitute a “Qualified
Income Offset,” as defined in Treasury Regulations Section 1.704-1(b)(2)(ii)(d),
and the foregoing provision shall in all events be interpreted so as to
constitute a valid “Qualified Income Offset.”)

 

3.4 Income Taxes and Accounting.

 

(a) Income Tax Returns. All income tax returns of the Venture shall be prepared
on an accrual basis (except to the extent as may otherwise be Approved by all
Venturers or be required by law, statute or regulation governing such tax and
returns).

 

(b) Elections. Any provision of this Agreement to the contrary notwithstanding,
solely for federal income tax purposes, each of the Venturers hereby recognizes
that the Venture will be subject to all provisions of Subchapter K of Chapter 1
of Subtitle A of the I.R.C.; provided, however, that the filing of U.S.
Partnership Returns of Income shall not be construed to extend the purposes of
the Venture or expand the obligations or liabilities of the Venturers. The
Venture shall file an election under Section 754 of the I.R.C. only in the event
of a transfer or proposed transfer by any one or more Venturers of all or any
part of their interest or interests in the Venture to any Entity. Such election
shall be filed by the Venture upon the request of any Venturer made with respect
to the income tax return for the period which includes the date of transfer of
such interest in the Venture; such request shall be in writing and shall be made
not less than 60 days prior to the initial date established by law for filing
such income tax return.

 

(c) Fiscal Year. The Venture shall operate on a calendar year basis.

 

(d) Books of Account. The books of account of the Venture and the Venturer’s
Properties shall be kept and maintained at all times by the Administrative
Venturer or the delegated representative thereof at the principal place of
business of the Administrative Venturer. The books of account shall be
maintained on an accrual basis, unless otherwise determined by the
Administrative Venturer, in accordance with generally accepted accounting
principles, consistently applied, and shall show all items of income and expense
relating to the Venture and the Properties.

 

(e) Reports. The Administrative Venturer shall cause to be prepared at the
expense of the Venture and furnished to each of the Venturers the information
and data with respect to the Venture during the Fiscal Year as shall enable each
Venturer on a timely basis to prepare or cause to be prepared the reports
required under their respective partnership agreements to be made to their
partners. In addition, within 60 days after the end of each Fiscal Year, the
Administrative Venturer shall use its best efforts to cause to be prepared and
to deliver to each Venturer a report setting forth in sufficient detail all such
information and data with respect to business transactions effected by or
involving the Venture during such Fiscal Year as shall enable the Venture and
each Venturer to prepare its federal, state and local income tax returns on a
timely basis in accordance with the laws, rules and regulations then prevailing.
The Administrative Venturer shall cause to be prepared federal, state and local
tax returns required of the Venture and submit such returns to the Venturers no
later than 30 days prior to the date required for the filing thereof and shall
file the same.

 

(f) Records. Any Venturer shall have the right at all reasonable times during
usual



--------------------------------------------------------------------------------

business hours to audit, examine and make copies of the books of account of the
Venture. Such right may be exercised through any agent or employee of such
Venturer designated by such Venturer or by an independent certified public
accountant designated by such Venturer. Any Venturer shall bear all expenses
incurred in any examination or audit made for such Venturer’s account.

 

(g) Audits. In the event that the Internal Revenue Service or any other
governmental agency with jurisdiction shall conduct, commence or give
notification of intent to conduct or commence any audit or other investigation
of the books, records, tax returns or other affairs of the Venture, the
Administrative Venturer shall immediately advise the Venturers thereof by
Notice. The Administrative Venturer shall be the “tax matters partner,” as that
term is defined by I.R.C., if one is needed for the Venture.

 

3.5 Banking. Funds of the Venture shall be deposited in an account or accounts
of a type, in form and name and in a bank or banks selected by the
Administrative Venturer. No funds other than Venture funds shall be deposited in
any such account. Withdrawals from bank accounts shall be made by the
Administrative Venturer and by such other parties as may be designated by the
Venturers.

 

4. MANAGEMENT.

 

4.1 Authority of Administrative Venturer. The overall management and control of
the business and affairs of the Venture shall be vested in the Venturers,
collectively, acting by and through the Administrative Venturer. The
Administrative Venturer shall have responsibility for establishing the policies
and operating procedures with respect to the business and affairs of the Venture
and for making all decisions, except as otherwise provided herein and except
Major Decisions, as to all matters which the Venture has authority to perform,
as fully as if the Venturers were themselves making such decisions. All
decisions, other than Major Decisions, with respect to the management and
control of the Venture made by the Administrative Venturer shall be binding on
the Venture and all Venturers. The Administrative Venturer shall be responsible
for performing, or for causing to be performed, all acts necessary to accomplish
the purposes of the Venture. No act shall be taken, sum expended, decision made
or obligation incurred by the Venture, or any Venturer, with respect to a matter
within the scope of any of the Major Decisions, unless such matter has been
Approved by all of the Venturers. Except as otherwise expressly provided for in
this Agreement, documents executed by or behalf of the Venture shall be executed
only with the Approval of the Administrative Venturer.

 

4.2 Administrative Venturer. The initial Administrative Venturer shall be Fund
XIII. The Administrative Venturer shall, at the expense of the Venture,
discharge or cause the discharge of the duties of the Administrative Venturer
unless and until (i) the Administrative Venturer resigns as the Administrative
Venturer, or (ii) the Administrative Venturer becomes a Defaulting Venturer. In
the event of an occurrence described in either clause (i) or (ii) of the
immediately preceding sentence, the then current Administrative Venturer shall
thereupon be relieved from any further performance of the functions of the
Administrative Venturer under this Agreement and a replacement for the
Administrative Venturer shall be appointed by a majority in interest of the
other Venturers. In the event an Entity not a Venturer shall be appointed to be
Administrative Venturer, such Entity shall discharge the functions of the
Administrative Venturer under this Agreement but shall not be entitled to any of
the rights, titles or interests of a Venturer. The breach or violation by the
Administrative Venturer of any provision of this Subsection, or of any other
duty or obligation imposed upon the Administrative Venturer by this Agreement,
shall subject to the Administrative Venturer to the provisions of Subsection 4.4
hereof as a Defaulting Venturer (provided the Administrative Venturer is then
also a Venturer) only if such breach or violation by the Administrative Venturer
involves fraud, negligence or willful misconduct. Furthermore, the
Administrative Venturer shall be liable to the Venture and to the Venturers for
any breach or violation of the Administrative Venturer’s duties and obligations
under this Subsection only if such breach or violation involves fraud,
negligence or willful misconduct.

 

(a) Records. The Administrative Venturer shall maintain or cause to be
maintained at the expense of the Venture, books of account as described in
Subsection 3.4(d) hereof.



--------------------------------------------------------------------------------

(b) Property Taxes and Licenses. The Administrative Venturer shall cause to be
filed each year timely ad valorem tax returns for the Properties.

 

(c) Leases. The Administrative Venturer is authorized to negotiate and execute
Leases on behalf of the Venture without further Approval of the Venturers and is
authorized to delegate this responsibility pursuant to a management agreement.
Initially, this responsibility will be delegated to the Manager under the
Management Agreements by and between the Venturers and the Manager.

 

(d) Indemnity. The Venture shall indemnify and hold the Administrative Venturer
harmless against all claims, actions, liability, loss, damage, cost or expense,
including attorney’s fees and expenses, by reason of any act or omission of the
Administrative Venturer that is duly authorized and performed in accordance with
the terms and provisions of this Agreement. However, any Entity which is both
the Administrative Venturer and a Venturer shall be responsible as a Venturer,
to the extent of the proportionate liability thereof, for such obligation for
the Venture to so indemnify and hold harmless the Administrative Venturer. The
liability of the Venturers under this Subsection shall be several, and not
joint, and shall be shared in proportion to the Distribution Percentage
Interests of the Venturers.

 

4.3 Compensation of Venturers. No payment will be made by the Venture to any
Venturer for the services of such Venturer or any affiliate, partner or employee
of any Venturer, other than as provided in the Management Agreements.

 

4.4 Defaulting Venturer. If any Venturer fails to perform any of its obligations
under this Agreement or violates the terms of this Agreement, such Venturer
shall be a Defaulting Venturer and the Nondefaulting Venturer shall have the
right to give such Defaulting Venturer a Notice specifically setting forth the
nature of the default and stating that such Defaulting Venturer shall have a
period of 15 days to pay any sums of money specified therein as due and owing to
the Venture or to any Venturer, or 30 days (or such longer period as is
specified in the next succeeding sentence) to cure any other default specified
in such Notice. If the monies specified are not paid within such 15 day period
or such Defaulting Venturer does not cure all other defaults within such 30 day
period, or, if the defaults are not capable of being cured within such 30 day
period, such Defaulting Venturer has not commenced in good faith the curing of
such defaults within such 30 days period and does not thereafter prosecute to
completion with diligence and continuity the curing thereof, the Nondefaulting
Venturer shall have all rights provided in Subsections 4.4(a) through 4.4(c)
below, in addition to any other rights it may have under the Georgia Uniform
Partnership Act. If a Defaulting Venturer completely cures all of such defaults
within the aforesaid cure periods, then such defaults shall be deemed no longer
to exist and such Venturer shall be deemed no longer to constitute a Defaulting
Venturer unless and until another default by such Venturer occurs. A Defaulting
Venturer shall have no power or authority to bind the Venture or the Venturers
but shall cooperate with and, to the extent requested, assist the Nondefaulting
Venturers in every way possible.

 

(a) Equitable Relief. The Nondefaulting Venturer may bring any proceeding in the
nature of injunction, specific performance or other equitable remedy, it being
acknowledged by each of the Venturers that damages at law may be an inadequate
remedy for a default or threatened breach of this Agreement.

 

(b) Damages. The Nondefaulting Venturer may bring any action at law by or on
behalf of itself or the Venture as may be permitted in order to recover damages.

 

(c) Dissolution. The Nondefaulting Venturer may institute such proceedings as
may be appropriate to secure an accounting and to dissolve, wind up and
terminate the Venture.

 

(d) Additional Remedies. The rights and remedies of the Venturers under this
Agreement shall not be mutually exclusive; that is, the exercise of one or more
of the provisions hereof shall not preclude the exercise of any other provisions
hereof, except as may be expressly provided in this Agreement. Each of the
Venturers confirms that damages at law may be an inadequate remedy for a breach
or threatened breach of this



--------------------------------------------------------------------------------

Agreement and agrees that, in the event of a breach or threatened breach of any
provision hereof, the respective rights and obligations hereunder shall be
enforceable by specific performance, injunction or other equitable remedy, but
nothing herein contained is intended to, nor shall it, limit or affect any right
or rights at law or by statute or otherwise of any Venturer aggrieved as against
any other Venturer for breach or threatened breach of any provisions of this
Agreement, it being the intention of this Subsection to make clear the Agreement
of the Venturers that the respective rights and obligations of the Venturers
under this Agreement shall be enforceable in equity as well as at law or
otherwise.

 

4.5 Limitation on Authority. Notwithstanding any provision of this Agreement to
the contrary, neither Venturer shall have the authority to take any action
which, if taken singularly by such Venturer separate from the Venture, would be
prohibited by such Venturer’s

 

4.6 Holding Title as Nominee. With the consent of the other Venturers, any
Venturer shall be authorized to hold title to a Property or Properties as agent
or as nominee on behalf of the Venture.

 

5. INSURANCE.

 

5.1 Minimum Insurance Requirements. The Venture shall carry and maintain in
force the insurance hereinafter described, the premiums for which shall be a
cost and expense of the Venture.

 

(a) Liability Insurance. Comprehensive general liability insurance for the
benefit of the Venture and the Venturers as named insureds against claims for
“personal injury” liability.

 

(b) Other Insurance. Such other insurance as the Venturers may reasonably deem
to be necessary or as may be required by any mortgagee of any Property of the
Venture.

 

5.2 Insureds. All of the policies of insurance described in Subsection 5.1 shall
name the Venture and each of the Venturers as named insureds, as their
respective interests may appear. All such insurance shall be effected under
policies issued by insurers and be in forms and for amounts Approved by both
Venturers.

 

6. TRANSFERS AND OTHER DISPOSITIONS.

 

6.1 Prohibited Transfers. No Venturer may sell, transfer, assign, mortgage,
pledge, hypothecate or otherwise dispose of, encumber or permit or suffer any
encumbrance on (all referred to as “Assignment”), all or any part of the
interest of such Venturer in the Venture or in the Properties (including, but
not limited to, the right to receive any distributions under this Agreement)
unless such an Assignment is Approved by all Venturers, provided that this
restriction on Assignment shall not apply to the Assignment of units of
partnership interests or beneficial interests in a Venturer. Any Assignment made
in violation of this Section 6 shall be void.

 

6.2 Exceptions. The prohibition in Subsection 6.1 hereof shall not apply to an
Assignment permitted under Subsection 6.4 hereof (“Right of First Refusal”).

 

6.3 Notice. Each Venturer shall promptly by Notice inform the other Venturer of
the occurrence of any disposition not required to have been Approved by the
other Venturer.

 

6.4 Right of First Refusal. If any Selling Party shall desire to transfer (for
the purposes of this Subsection the terms “transfer” and “transferred” include
any and all types of disposition) all or any portion of its interest in the
Venture to any Entity, such Selling Party may consummate such transfer only if
(i) such sale is a sale of Selling Party’s interest in the Venture separate and
distinct from any other property, (ii) the consideration payable is cash and/or
note(s) and not an interest in other property, and (iii) the provisions and
conditions of Subsections (a) through (d) hereof have been complied with.



--------------------------------------------------------------------------------

(a) Certification. The Selling Party shall deliver to the Purchasing Party a
written certification (“Certification”) reflecting (i) the name of the
prospective transferee of the entire interest of the Selling Party in the
Venture; (ii) the price for which, and the terms upon which, the Selling Party
is willing to transfer and such prospective transferee is willing to buy the
entire interest of the Selling Party in the Venture (which price and terms shall
be based either upon preliminary discussions and negotiations, evidenced in a
writing signed by the prospective transferee, between the Selling Party and such
prospective transferee or upon a fully negotiated and executed purchase
agreement, a copy of which shall be furnished to the Purchasing Party); and
(iii) whether the Selling Party has any interest, financial or otherwise, in the
prospective transferee and whether, to the best knowledge of the Selling Party,
there exists any other contract or offer for the purchase of all or any portion
of the Properties or of the Selling Party’s interest in the Venture. Such
Certification shall be accompanied by a request (in the form of a Notice) by the
Selling Party to the Purchasing Party to either Approve such transfer and
prospective transferee or to purchase the Selling Party’s interest in the
Venture for the price and upon the terms provided in such Certification. The
Selling Party may transfer the interest of the Selling Party in the Venture only
to such prospective transferee or to the Purchasing Party. The Purchasing Party
must either approve such prospective transferee or purchase the interest of the
Selling Party in the Venture.

 

(b) Purchasing Party’s Rights. The Purchasing Party shall have the right either
(i) to allow the Selling Party to transfer the interest of the Selling Party in
the Venture for a price and upon terms no more favorable to the prospective
transferee than those reflected, and to the prospective transferee named in the
Certification, or (ii) to purchase the Selling Party’s entire interest in the
Venture at the price contained in the Certification and on the other terms and
conditions of the Certification. The price for which, and the terms upon which,
the Selling Party shall transfer its interest in the Venture shall, by way of
illustration and not limitation, be deemed “more favorable” than those reflected
in the Certification if (i) the total actual transfer price is lower than that
set forth in such Certification, (ii) a lesser portion of the price is paid in
cash at the time of the transfer than that set forth in such Certification, or
(iii) the portion of the price not paid in cash at the time of the transfer is
payable over a longer period of time, at a lower interest rate or with lower or
less frequent periodic payments than those set forth in such Certification.

 

(c) Notice of Election. The Purchasing Party shall have a period of 60 days
after receipt of the Selling Party’s Certification specified in Subsection
6.4(a) hereof to serve upon the Selling Party a Notice which shall specify
whether such Purchasing Party will Approve a transfer to such prospective
transferee, or whether the Purchasing Party shall purchase the entire interest
of the Selling Party as provided in Subsection 6.4(b) hereof. If the Purchasing
Party fails to give such Notice within the allocated time, the Purchasing Party
shall be deemed to have approved the transfer of the interest to such
prospective transferee, and the Purchasing Party shall, if requested by the
Selling Party, execute, acknowledge and deliver such documents, or cause the
same to be executed, acknowledged and delivered, including without limitation,
the rights and restrictions contained in this Section 6 with respect to further
transfers. Any such new Venturer shall execute and deliver to the other
Venturers such documents as the other Venturers may reasonably request
confirming the assumption by such new Venturer of the obligations of the Selling
Party under this Agreement. At the time of closing of a transfer to a third
party transferee pursuant to this Subsection 6.4, the Purchasing Party shall
execute and deliver to the Selling Party and such transferee a written estoppel
certificate in recordable form pursuant to which the Purchasing Party shall
certify and agree that to the best of the Purchasing Party’s knowledge and
belief the pending transfer is permitted pursuant to this Subsection (provided,
that to the best of the Purchasing Party’s knowledge and belief such transfer
is, in fact, permitted by this Subsection). In such estoppel certificate, the
Purchasing Party shall waive any further right whatsoever to attempt to force a
rescission or setting aside of such transfer; provided, however, the Purchasing
Party shall expressly reserve any rights thereafter to pursue any action for
damages against both the Selling Party and the transferee should the Purchasing
Party thereafter determine that, contrary to the Purchasing Party’s earlier best
knowledge and belief, the transfer was in fact not consummated in strict
accordance with the terms of this Section 6.

 

(d) Power of Attorney. In the event that either (i) the Purchasing Party shall
have failed to respond, in the manner and within the time required by Subsection
6.4(c) hereof, to the Selling Party’s Certification specified in Subsection
6.4(a) hereof, or (ii) the Purchasing Party shall have served upon the Selling



--------------------------------------------------------------------------------

Party a Notice specifying that the Purchasing Party has approved a transfer to a
prospective transferee of the Selling Party as contemplated by Subsection 6.4(c)
hereof, and the Purchasing Party shall have thereafter failed or refused, within
ten days after receipt of a Notice from the other Venturer requesting same, to
execute, acknowledge and deliver such documents, or cause the same to be done,
as shall be required to effectuate a transfer of such interest in accordance
with the Certification, then, and in either of such events, the Selling Party
may execute, acknowledge and deliver such documents for, on behalf of and in the
stead of the Purchasing Party, and such execution, acknowledgment and delivery
by the Selling Party shall be for all purposes as effective against and binding
upon the Purchasing Party as though such execution, acknowledgment and delivery
had been by the Purchasing Party; provided, however, that no such documents
executed by the Selling Party shall contain any undertaking on behalf of the
Purchasing Party beyond the scope of the undertakings necessary for the Selling
Party to effectuate such transfer. Each Venturer does hereby irrevocably
constitute and appoint each other Venturer as the true and lawful attorney in
fact of such Venture and the successors and assigns thereof, in the name, place
and stead of such Venturer or the successors or assigns thereof, as the case may
be, to execute, acknowledge and deliver such documents in the event such
Venturer shall be the Purchasing Party under the circumstances contemplated by
this Subsection 6.4(d). It is expressly understood, intended and agreed by each
Venturer, for such Venturer and the successors and assigns thereof, that the
grant of the power of attorney to each other Venturer pursuant to this
Subsection 6.4(d) is coupled with an interest, is irrevocable and shall survive
the death, termination or legal incompetency of such granting Venturer, as the
case may be, or the assignment of the interest of such granting Venturer in the
Venture, or the dissolution of the Venture.

 

6.5 Offer from Third Party to Purchase the Property.

 

(a) In the event that one of the Venturers receives a bona fide offer from an
unrelated third party for the sale of all or substantially all of the Properties
or last remaining Property owned by the Venture at the time of such offer, which
offer such Venturer wishes to accept (the “Accepting Venturer”), but the other
Venturer wishes to reject, the Venturer not desiring to sell the Property or
Properties pursuant to said offer (the “Dissenting Venturer”) must elect within
thirty (30) days after receipt by the Dissenting Venturer of notice of said
offer from the Accepting Venturer to either (i) purchase the Accepting
Venturer’s entire interest in the Venture on the same terms and conditions as
the third party offer to purchase; or (ii) consent to the sale of the Properties
or last remaining Property of the Venturer pursuant to such third party offer.
The Accepting Venturer shall deliver to the Dissenting Venturer a written notice
(the “Notice”) reflecting (i) the name and address of the person or entity
desiring to purchase the Properties or last remaining Property of the Venture;
(ii) the sales price to be paid by such person or entity; and (iii) shall
include a copy of the third party offer. In the event that the Dissenting
Venturer elects to purchase the Accepting Venturer’s entire interest in the
Venture, the purchase price payable for the Accepting Partner’s interest in the
Venture shall be equal to the amount such Accepting Venturer would have received
if the Property or Properties had been sold to such unrelated third party in
accordance with the terms of its offer, after payment of all sales commissions
and other fees and expenses which would have been due and payable upon the sale
of said Property or Properties and the repayment of all debts of the Venture, if
any.

 

(b) As set forth above, the Dissenting Venturer shall have 30 days after receipt
of the Notice in which to make its election. The election of the Dissenting
Venturer shall be made by written notice to the Accepting Venturer. In the event
that the Dissenting Venturer elects to purchase the Accepting Venturer’s
interest in the Venture pursuant to alternative (i) above, the Dissenting
Venturer shall have an additional 30 days following the receipt of the Notice
within which to close the purchase of the Accepting Venturer’s interest in the
Venture. The failure of the Dissenting Venturer to either elect to purchase the
Accepting Venturer’s interest in the Venture pursuant to subparagraph (a)(i)
above within 30 days after the receipt by the Dissenting Venturer of the Notice,
or the failure to close the purchase of the Accepting Venturer’s interest in the
Venture within the foregoing time period shall be conclusively deemed to
constitute a consent to the sale of the Properties or last remaining Property of
the Venturer pursuant to such third party offer.

 

(c) The closing of any purchase and sale under this Section 6.5 shall be held at
the principal office of the Venturer or at such other place as shall be mutually
agreed to by the Venturers within 30 days following



--------------------------------------------------------------------------------

the receipt by the Accepting Venturer of written notice that the Dissenting
Venturer has exercised its option to purchase the Accepting Venturer’s interest
in the Venture. At the closing, an appropriate assignment of the Accepting
Venturer’s interest in the Venture, with covenants against Assignor’s acts,
together with such other instruments and documents as may be necessary or
appropriate to effect the transfer of the Accepting Venturer’s interest in the
Venture, shall be executed and delivered. The Venturers shall also execute and
deliver an amendment to this Agreement, if appropriate. The purchase price
payable to the Accepting Venturer shall be paid at closing by wire transfer of
immediately available federal funds. Effective the date of closing, the
Accepting Venturer shall cease to be a member of the Venture, and the Accepting
Venturer shall have no further rights, duties or obligations with respect to the
Venture arising out of this Agreement. Subsequent to the closing date, the
Accepting Venturer shall have no further interest in the Venture’s capital,
income, profits, losses, gains, allocations or distributions.

 

(d) Upon any default or breach of any provision of this Section 6.5, the
nonbreaching party shall be entitled to sue such defaulting party and recover
damages or enforce the terms hereof by specific performance.

 

(e) In the event that either (i) the Dissenting Venturer shall have failed to
respond, in the manner and within the time required by Subsection 6.5(a) hereof,
to the Accepting Venturer’s Notice specified in Subsection 6.5(a) hereof, or
(ii) the Dissenting Venturer shall have served upon the Accepting Venturer a
notice specifying its intent to approve the transfer of the Properties or
Property, and the Dissenting Venturer shall have thereafter failed or refused
within ten (10) days after receipt of a notice from the Accepting Venturer
requesting same to execute, acknowledge and deliver such documents, instruments
and writings, or to cause the same to be done, as required to effectuate the
contemplated sale of the Properties, or (iii) the Dissenting Venturer shall have
failed to close the purchase of the Accepting Venturer’s interest in the Venture
within the time period set forth in Subsection 6.5(c) hereof, then, in such
event, the Accepting Venturer may execute, acknowledge and deliver such
documents, instruments and writings for, and on behalf of, and in the name,
place and stead of, the Dissenting Venturer, and such execution, acknowledgment
and delivery by such Accepting Venturer shall be for all purposes as effective
against and binding upon the Venture and the Dissenting Venturer as if such
execution, acknowledgment and delivery had been made by the Dissenting Venturer;
provided, however, that no such documents executed by the Accepting Venturer
pursuant to the terms hereof shall contain any undertaking on behalf of the
Dissenting Venturer beyond the scope of the undertaking as necessary for the
Accepting Venturer to effectuate the transfer and sale of the Properties of the
Venture. Each Venturer does hereby irrevocably constitute and appoint each other
Venturer as its true and lawful attorney-in-fact of such Venturer and its
successors and assigns, in the name, place and stead of such Venturer or its
successors or assigns, as the case may be, to execute, acknowledge and deliver
any and all such deeds, assignments, documents, instruments and writings in the
event such Venturer shall be the Dissenting Venturer under the circumstances
contemplated by this Subsection 6.5(e). It is expressly understood, intended and
agreed by each Venturer, for such Venturer and its successors and assigns, that
the grant of the power of attorney to each other Venturer pursuant to this
Subsection 6.5(e) is coupled with an interest, is irrevocable and shall survive
the death, termination or legal incompetence of such granting Venturer, as the
case may be, or the assignment of the interest of such granting Venturer in the
Venture, or the dissolution of the Venture.

 

7. DISSOLUTION AND TERMINATION.

 

The Venture shall dissolve on December 31, 2030, or upon the occurrence of any
of the following:

 

(i) A decree of a court of competent jurisdiction declaring dissolution;

 

(ii) Sale of all or substantially all of the assets of the Venture and the
receipt and distribution of the proceeds therefrom;

 

(iii) The Venture or either Venturer is adjudicated insolvent or bankrupt;

 

(iv) Termination of either of the Venturers; or



--------------------------------------------------------------------------------

(v) Unanimous consent of the Venturers.

 

Upon the occurrence of any of the events set forth in this Section 7, Notice
thereof shall be given to all of the Venturers by the Administrative Venturer
and the Administrative Venturer shall, as required by Subsection 2.7(b) hereof,
proceed to terminate and wind up the Venture and shall distribute the
Extraordinary Receipts (and the other assets of the Venture) resulting therefrom
in accordance with Subsection 3.3(c) hereof.

 

8. MISCELLANEOUS PROVISIONS.

 

8.1 Notices. Notices given under this Agreement shall be in writing and shall be
deemed to have been properly given or served by the deposit of such with the
United States Postal Service, or any official successor thereto, designated as
registered or certified mail, return receipt requested, bearing adequate postage
and addressed as hereinafter provided. The time period in which a response to
any such Notice must be given or any action taken with respect thereto, however,
shall commence to run from the date of receipt on the return receipt of the
Notice. Rejection or other refusal to accept or the inability to deliver because
of changed address or status of which no Notice was given to the Administrative
Venturer shall be deemed to be receipt of the Notice sent. In the event that
registered or certified mail is not being accepted for prompt delivery, each
Notice may then be served by personal service addressed as hereinafter provided.
By giving to the other Venturer at least 30 days’ Notice thereof, any Venturer
shall have the right from time to time during the term of this Agreement to
change his Notice address(es) and to specify as his Notice address(es) any other
address(es) within the continental United States of America. Each Notice to the
Venturers shall be sent to the addresses set forth below (unless such Notice
address is properly changed):

 

Wells Real Estate Fund XIII, L.P.

6200 The Corners Parkway

Suite 250

Norcross, Georgia 30092

 

Wells Real Estate Fund XIV, L.P.

6200 The Corners Parkway

Suite 250

Norcross, Georgia 30092

 

8.2 Governing Law. This Agreement and the obligations of the Venturers hereunder
shall be interpreted, construed and enforced in accordance with the laws of the
State of Georgia, including the Georgia Uniform Partnership Act.

 

8.3 Fees and Commissions. Except as may otherwise be provided herein, each
Venturer hereby represents to each other Venturer that there are no claims for
brokerage or other commissions or finder’s or other similar fees in connection
with the transactions contemplated by this Agreement insofar as such claims
shall be based on arrangements or agreements made by or on behalf of the
Venturer so representing, and each Venturer so representing hereby indemnifies
and agrees to hold harmless each other Venturer from and against all
liabilities, cost, damages and expenses from any such claims.

 

8.4 Waiver. No consent or waiver, express or implied, by any Venturer to or of
any breach or default by any other Venturer in the performance by such other
Venturer of the obligations thereof under this Agreement shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other Venturer of the same or any other obligations of such
other Venturer under this Agreement. Failure on the part of any Venturer to
complain or any act or failure to act of any other Venturer or to declare any
other Venturer in default, irrespective of how long such failure continues,
shall not constitute a waiver of such Venturer of the rights thereof under this
Agreement.



--------------------------------------------------------------------------------

8.5 Severability. If any provision of this Agreement or the application thereof
to any Entity or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to any
other Entity or circumstance shall not be affected thereby and shall be enforced
to the greatest extent permitted by law.

 

8.6 Status Reports. Recognizing that each Venturer may find it necessary from
time to time to establish to third parties such as accountants, banks,
mortgagees or the like, the then current status of performance hereunder, upon
the written request of any other Venturer, made from time to time by Notice,
each Venturer shall furnish promptly a written statement (in recordable form, if
requested) on the status of any matter pertaining to this Agreement to the best
of the knowledge and belief of the Venturer making such statement.

 

8.7 Entire Agreement—Amendment. This Agreement constitutes the entire agreement
of the Venturers with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the Venturer
against whom enforcement of the change, waiver, discharge or termination is
sought. The execution of any amendment to this Agreement, or the execution of
any other agreement or amendment thereto, by all Venturers shall establish that
such execution was made in accordance with any applicable requirements for
Approval.

 

8.8 Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural; and the plural shall include the singular.
Titles of Sections, Subsections and Paragraphs in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement, and all references in this Agreement to Sections, Subsections or
Paragraphs shall refer to the Section, Subsection or Paragraph of this Agreement
unless specific reference is made to another document or instrument.

 

8.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
comprise but a single instrument.

 

8.10 Successors and Assigns. Subject to the restrictions on transfers and
encumbrances set forth herein, this Agreement shall inure to the benefit of and
be binding upon the Venturers and their respective heirs, executors, legal
representatives, successors and assigns. Whenever in this Agreement a reference
to any Entity or Venturer is made, such reference shall be deemed to include a
reference to the heirs, executors, legal representatives, successors and assigns
of such Entity or Venturer.

 

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Venturers have executed and entered into
this Joint Venture Partnership Agreement of Fund XIII and Fund XIV Associates as
of the day and year first above written.

 

WELLS REAL ESTATE FUND XIII, L.P.
A Georgia Limited Partnership By:   Wells Capital, Inc.
A Georgia Corporation
(As General Partner) By:        

--------------------------------------------------------------------------------

   

Leo F. Wells, III
President

 

Signed, sealed and delivered       By:                

--------------------------------------------------------------------------------

in the presence of:

         

Leo F. Wells, III
President

 

--------------------------------------------------------------------------------

Unofficial Witness

 

--------------------------------------------------------------------------------

Notary Public

 

Signed, sealed and delivered       By:                

--------------------------------------------------------------------------------

in the presence of:

         

Leo F. Wells, III
General Partner

 

--------------------------------------------------------------------------------

Unofficial Witness

 

--------------------------------------------------------------------------------

Notary Public

WELLS REAL ESTATE FUND XIV, L.P.
A Georgia Limited Partnership By:   Wells Capital, Inc.
A Georgia Corporation
(As General Partner) By:        

--------------------------------------------------------------------------------

   

Leo F. Wells, III
President

 

 

--------------------------------------------------------------------------------

Unofficial Witness

 

--------------------------------------------------------------------------------

Notary Public

    

Signed, sealed and delivered       By:                

--------------------------------------------------------------------------------

in the presence of:

         

Leo F. Wells, III
General Partner

 

--------------------------------------------------------------------------------

Unofficial Witness

 

--------------------------------------------------------------------------------

Notary Public

    